
	
		II
		110th CONGRESS
		1st Session
		S. 2387
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish guidelines and incentives for
		  States to establish arsonist registries and to require the Attorney General to
		  establish a national arsonist registry and notification program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Managing Arson Through Criminal
			 History (MATCH) Act of 2007.
		2.Arsonist
			 registration and notification program
			(a)Registry
			 requirements for jurisdictions
				(1)Jurisdiction to
			 maintain a registryEach jurisdiction shall establish and
			 maintain a jurisdiction-wide arsonist registry conforming to the requirements
			 of this section.
				(2)Guidelines and
			 regulationsThe Attorney General shall issue guidelines and
			 regulations to interpret and implement this section.
				(b)Registry
			 requirements for criminal arsonists
				(1)In
			 generalA criminal arsonist shall register, and shall keep the
			 registration current, in each jurisdiction where the arsonist resides, where
			 the arsonist is an employee, and where the arsonist is a student. For initial
			 registration purposes only, a criminal arsonist shall also register in the
			 jurisdiction in which convicted if such jurisdiction is different from the
			 jurisdiction of residence.
				(2)Initial
			 registrationThe criminal arsonist shall initially
			 register—
					(A)before completing
			 a sentence of imprisonment with respect to the offense giving rise to the
			 registration requirement; or
					(B)not later than 5
			 business days after being sentenced for that offense, if the criminal arsonist
			 is not sentenced to a term of imprisonment.
					(3)Keeping the
			 registration currentA criminal arsonist shall, not later than 10
			 business days after each change of name, residence, employment, or student
			 status, appear in person in at least one jurisdiction involved pursuant to
			 paragraph (1) and inform that jurisdiction of all changes in the information
			 required for that arsonist in the arsonist registry involved. That jurisdiction
			 shall immediately provide the revised information to all other jurisdictions in
			 which the arsonist is required to register.
				(4)Application of
			 registration requirements
					(A)In
			 generalExcept as provided in guidelines under subparagraph (B),
			 the requirements of this section, including the duties to register and to keep
			 a registration current, shall apply only to a criminal arsonist who was
			 convicted of a criminal offense involving arson on or after the date of the
			 enactment of this Act, and who was notified of such duties and registered in
			 accordance with subsection (f).
					(B)Application to
			 criminal arsonists unable to comply with paragraph (2)
						(i)GuidelinesThe Attorney General shall establish
			 guidelines in accordance with the provisions of this subparagraph for each
			 jurisdiction for the application of the requirements of this section to
			 criminal arsonists convicted before the date of the enactment of this Act or
			 the date of its implementation in such a jurisdiction, and shall prescribe
			 rules for the registration of any such criminal arsonists who are otherwise
			 unable to comply with paragraph (2).
						(ii)Information
			 required to be included in registryWith respect to each criminal
			 arsonist described in clause (i) convicted during the 10-year period preceding
			 the date of the enactment of this Act, the guidelines under clause (i) shall
			 provide for the inclusion in the arsonist registry of each applicable
			 jurisdiction (and, in accordance with subsection (j), the provision by such
			 jurisdiction to each entity described in such subsection) of the following
			 information:
							(I)The name of the arsonist (including any
			 alias used by the arsonist).
							(II)The Social
			 Security number of the arsonist.
							(III)The most recent
			 known address of the residence at which the arsonist has resided.
							(IV)A physical
			 description of the arsonist.
							(V)The text of the
			 provision of law defining the criminal offense related to arson for which the
			 arsonist is convicted.
							(VI)A set of
			 fingerprints and palm prints of the arsonist.
							(VII)A photocopy of a
			 valid driver’s license or identification card issued to the arsonist by a
			 jurisdiction, if available.
							(VIII)Any other
			 information required by the Attorney General.
							(iii)Notice
			 requiredThe guidelines under clause (i) shall provide notice to
			 each criminal arsonist included in an arsonist registry pursuant to this
			 subparagraph of such inclusion.
						(5)State penalty
			 for failure to complyEach jurisdiction, other than a Federally
			 recognized Indian tribe, shall provide a criminal penalty that includes a
			 maximum term of imprisonment that is greater than one year for the failure of a
			 criminal arsonist to comply with the requirements of this section.
				(6)Authority to
			 exempt certain criminal arsonists from registry requirementsA
			 jurisdiction shall have the authority to exempt a criminal arsonist who has
			 been convicted of the offense of arson in violation of the laws of the
			 jurisdiction in which the offense was committed or the United States for the
			 first time from the registration requirements under this section in exchange
			 for such arsonist’s substantial assistance in the investigation or prosecution
			 of another person who has committed an offense. The Attorney General shall
			 assure that any regulations promulgated under this section include guidelines
			 that reflect the general appropriateness of exempting such an arsonist from the
			 registration requirements under this section.
				(c)Information
			 required in registration
				(1)Provided by the
			 arsonistA criminal arsonist shall provide the following
			 information to the appropriate official for inclusion in the arsonist registry
			 of a jurisdiction in which such arsonist is required to register:
					(A)The name of the
			 arsonist (including any alias used by the arsonist).
					(B)The Social
			 Security number of the arsonist.
					(C)The address of each
			 residence at which the arsonist resides or will reside.
					(D)The name and
			 address of any place where the arsonist is an employee or will be an
			 employee.
					(E)The name and
			 address of any place where the arsonist is a student or will be a
			 student.
					(F)The license plate
			 number and a description of any vehicle owned or operated by the
			 arsonist.
					(G)Any other
			 information required by the Attorney General.
					(2)Provided by the
			 jurisdictionThe jurisdiction in which a criminal arsonist
			 registers shall ensure that the following information is included in the
			 registry for such arsonist:
					(A)A physical
			 description of the arsonist.
					(B)The text of the
			 provision of law defining the criminal offense for which the arsonist is
			 registered.
					(C)The criminal
			 history of the arsonist, including the date of all arrests and convictions; the
			 status of parole, probation, or supervised release; registration status; and
			 the existence of any outstanding arrest warrants for the arsonist.
					(D)A current
			 photograph of the arsonist.
					(E)A set of
			 fingerprints and palm prints of the arsonist.
					(F)A photocopy of a
			 valid driver’s license or identification card issued to the arsonist by a
			 jurisdiction.
					(G)Any other
			 information required by the Attorney General.
					(d)Duration of
			 registration requirement; expunging registries of information for certain
			 juvenile criminal arsonists
				(1)Duration of
			 registration requirementA criminal arsonist shall keep the
			 registration information provided under subsection (c) current for the full
			 registration period (excluding any time the arsonist is in custody). For
			 purposes of this subsection, the full registration period—
					(A)shall commence on
			 the later of the date on which the arsonist is convicted of an offense of arson
			 in violation of the laws of the jurisdiction in which the offense was committed
			 or the United States, the date on which the arsonist is released from prison
			 for such conviction, or the date on which such arsonist is placed on parole,
			 supervised release, or probation for such conviction; and
					(B)shall be—
						(i)five
			 years for an arsonist who has been convicted of such an offense for the first
			 time;
						(ii)ten
			 years for an arsonist who has been convicted of such an offense for the second
			 time; and
						(iii)for the life of
			 the arsonist for an arsonist who has been convicted of such an offense more
			 than twice.
						(2)Expunging
			 registries of information for certain juvenile criminal arsonists
					(A)In
			 generalIn the case of a criminal arsonist described in
			 subparagraph (B), a jurisdiction shall expunge the arson registry of such
			 jurisdiction of information related to such criminal arsonist as of the date
			 that is 5 years after the last day of the applicable full registration period
			 under paragraph (1).
					(B)Criminal
			 arsonist describedFor purposes of subparagraph (A), a criminal
			 arsonist described in this subparagraph is a criminal arsonist who—
						(i)was
			 a juvenile tried as an adult for the offense giving rise to the duty to
			 register; and
						(ii)was
			 not convicted of any other criminal felony during the period beginning on the
			 first day of the applicable full registration period under paragraph (1) and
			 ending on the last day of the 5-year period described in subparagraph
			 (A).
						(C)Application to
			 other databasesThe Attorney General shall establish a process to
			 ensure that each entity that receives information under subsection (j) with
			 respect to a criminal arsonist described in subparagraph (B) shall expunge the
			 applicable database of such information as of the date that is 5 years after
			 the last day of the applicable full registration period under paragraph
			 (1).
					(e)Annual
			 verificationNot less than once in each calendar year during the
			 full registration period, a criminal arsonist required to register under this
			 section shall—
				(1)appear in person
			 at not less than one jurisdiction in which such arsonist is required to
			 register;
				(2)allow such
			 jurisdiction to take a current photograph of the arsonist; and
				(3)while present at
			 such jurisdiction, verify the information in each registry in which that
			 arsonist is required to be registered.
				(f)Duty To notify
			 criminal arsonists of registration requirements and To register
				(1)In
			 generalAn appropriate official shall, shortly before release of
			 a criminal arsonist from custody, or, if the arsonist is not in custody,
			 immediately after the sentencing of the arsonist for the offense giving rise to
			 the duty to register—
					(A)inform the
			 arsonist of the duties of the arsonist under this section and explain those
			 duties in a manner that the arsonist can understand in light of the arsonist’s
			 native language, mental capability, and age;
					(B)ensure that the
			 arsonist understands the registration requirement, and if so, require the
			 arsonist to read and sign a form stating that the duty to register has been
			 explained and that the arsonist understands the registration
			 requirement;
					(C)if the arsonist is
			 unable to understand the registration requirements, the official shall sign a
			 form stating that the arsonist is unable to understand the registration
			 requirements; and
					(D)ensure that the
			 arsonist is registered.
					(2)Notification of
			 criminal arsonists who cannot comply with paragraph (1)The
			 Attorney General shall prescribe rules to ensure the notification and
			 registration of criminal arsonists in accordance with paragraph (1) who cannot
			 be notified and registered at the time set forth in paragraph (1).
				(g)Access to
			 criminal arsonist information through the internet
				(1)In
			 generalExcept as provided in this subsection, each jurisdiction
			 shall make available on the Internet, in a manner that is readily accessible to
			 law enforcement personnel and fire safety officers located in the jurisdiction,
			 all information about each criminal arsonist in the registry. The jurisdiction
			 shall also include in the design of its Internet site all field search
			 capabilities needed for full participation in the National criminal arsonist
			 Internet site established under subsection (i) and shall participate in that
			 Internet site as provided by the Attorney General in regulations which comply
			 with this paragraph.
				(2)Prohibition on
			 access by the publicSuch information about a criminal arsonist
			 shall not be made available on the Internet to the public.
				(3)Mandatory
			 exemptionsA jurisdiction shall exempt from disclosure, with
			 respect to information about a criminal arsonist—
					(A)any information
			 about the arsonist involving conviction for an offense other than the offense
			 or offenses for which the arsonist is registered;
					(B)any information
			 about the arsonist if the arsonist is participating in a witness protection
			 program and the release of such information could jeopardize the safety of the
			 arsonist or any other individual; and
					(C)any other
			 information identified as a mandatory exemption from disclosure by the Attorney
			 General.
					(4)Optional
			 exemptionsA jurisdiction is authorized to exempt from
			 disclosure, with respect to information about a criminal arsonist—
					(A)the name of an
			 employer of the arsonist; and
					(B)the name of an
			 educational institution where the arsonist is a student.
					(5)Correction of
			 errorsThe Attorney General shall establish guidelines for each
			 jurisdiction for a process to seek correction of information included in the
			 Internet site established by the jurisdiction pursuant to paragraph (1) in the
			 case that an individual contends such information is erroneous. Such guidelines
			 shall provide for an adequate period following the date on which the individual
			 has knowledge of the information’s inclusion in the Internet site for the
			 individual to seek such correction of information.
				(6)WarningAn
			 Internet site established by a jurisdiction pursuant to paragraph (1) shall
			 include a warning that information on the site is to be used for law
			 enforcement purposes only and may only be disclosed in connection with such
			 purposes. The warning shall note that any such action could result in civil or
			 criminal penalties.
				(h)National Criminal
			 Arsonist Registry
				(1)In
			 generalThe Attorney General shall maintain a national database
			 at the Bureau of Alcohol, Tobacco, Firearms and Explosives for each criminal
			 arsonist. The database shall be known as the National Arsonist Registry.
				(2)Electronic
			 forwardingThe Attorney General shall ensure (through the
			 National Arsonist Registry or otherwise) that updated information about a
			 criminal arsonist is immediately transmitted by electronic forwarding to all
			 relevant jurisdictions.
				(i)National
			 arsonist internet siteThe Attorney General shall establish and
			 maintain a national arsonist Internet site. The Internet site shall include
			 relevant information for each criminal arsonist. The Internet site shall allow
			 law enforcement officers and fire safety officers to obtain relevant
			 information for each such arsonist by a single query for any given zip code or
			 geographical radius set by the user in a form and with such limitations as may
			 be established by the Attorney General and shall have such other field search
			 capabilities as the Attorney General may provide.
			(j)Notification
			 proceduresUnder an arsonist registration program established by
			 a jurisdiction pursuant to subsection (a), immediately after a criminal
			 arsonist registers or updates a registration, an appropriate official in the
			 jurisdiction shall provide the information in the registry (other than
			 information exempted from disclosure by this section or by the Attorney
			 General) about that offender to the following entities:
				(1)The Attorney
			 General, who shall include that information in the National Arsonist
			 Registry.
				(2)Appropriate law
			 enforcement agencies (including probation agencies, if appropriate) in each
			 area in which the offender resides, is an employee, or is a student.
				(3)Each jurisdiction
			 where the offender resides, is an employee, or is a student, and each
			 jurisdiction from or to which a change of residence, employment, or student
			 status occurs.
				Information
			 about a criminal arsonist shall not be made available on the Internet to the
			 public.(k)Actions To be
			 taken when criminal arsonist fails To complyUnder an arsonist
			 registration program established by a jurisdiction pursuant to subsection (a),
			 an appropriate official of the jurisdiction shall notify the Attorney General
			 and appropriate law enforcement agencies of any failure by a criminal arsonist
			 to comply with the requirements of the arsonist registry for such jurisdiction,
			 and shall revise the registry to reflect the nature of such failure. The
			 appropriate official, the Attorney General, and each such law enforcement
			 agency shall take any appropriate action to ensure compliance.
			(l)Development and
			 availability of registry management and website software
				(1)Duty to develop
			 and supportThe Attorney General shall, in consultation with the
			 jurisdictions, develop and support software to enable jurisdictions to
			 establish and operate uniform arsonist registries and Internet sites.
				(2)CriteriaThe
			 software described in paragraph (1) should facilitate—
					(A)immediate exchange
			 of information among jurisdictions;
					(B)access over the
			 Internet to appropriate information, including the number of registered
			 criminal arsonists in each jurisdiction on a current basis;
					(C)full compliance
			 with the requirements of this section; and
					(D)communication of
			 information as required under subsection (j).
					(3)DeadlineThe
			 Attorney General shall make the first complete edition of this software
			 available to jurisdictions not later than two years after the date of the
			 enactment of this Act.
				(m)Period for
			 implementation by jurisdictions
				(1)DeadlineTo
			 be in compliance with this section, a jurisdiction shall implement this section
			 before the later of—
					(A)three years after
			 the date of the enactment of this Act; or
					(B)one year after the
			 date on which the software described in subsection (l) is made available to
			 such jurisdiction.
					(2)ExtensionsThe
			 Attorney General may authorize not more than two one-year extensions of the
			 deadline under paragraph (1).
				(n)Election by
			 indian tribes
				(1)Election
					(A)In
			 generalA federally recognized Indian tribe may, by resolution or
			 other enactment of the tribal council or comparable governmental body, elect to
			 carry out this subtitle as a jurisdiction subject to its provisions.
					(B)ImplementationIf
			 a tribe does not, within one year of the enactment of this Act, make an
			 election to take on these duties, it shall, by resolution or other enactment of
			 the tribal council or comparable governmental body, enter into a cooperative
			 agreement to arrange for a jurisdiction to carry out any function of the tribe
			 under this Act until such time as the tribe elects to carry out this
			 Act.
					(2)Cooperation
			 between tribal authorities and other jurisdictions
					(A)NonduplicationA
			 tribe subject to this subtitle is not required to duplicate functions under
			 this subtitle which are fully carried out by another jurisdiction or
			 jurisdictions within which the territory of the tribe is located.
					(B)Cooperative
			 agreementsA tribe may, through cooperative agreements with such
			 a jurisdiction or jurisdictions—
						(i)arrange for the
			 tribe to carry out any function of such a jurisdiction under this subtitle with
			 respect to arsonists subject to the tribe’s jurisdiction; and
						(ii)arrange for such
			 a jurisdiction to carry out any function of the tribe under this subtitle with
			 respect to arsonists subject to the tribe’s jurisdiction.
						(3)Law enforcement
			 authority in indian countryEnforcement of this Act in Indian
			 country, as defined in section 1151 of title 18, United States Code, shall be
			 carried out by Federal, Tribal, and State governments under existing
			 jurisdictional authorities.
				(o)Immunity for good
			 faith conductThe Federal Government, jurisdictions, political
			 subdivisions of jurisdictions, and their agencies, officers, employees, and
			 agents shall be immune from liability for good faith conduct under this
			 section.
			(p)Authorization of
			 appropriationsIn addition to any amounts otherwise authorized to
			 be appropriated, there are authorized to be appropriated to the Attorney
			 General, to carry out subsections (h) and (i) of this section, such sums as may
			 be necessary for each of the fiscal years 2009 through 2014.
			3.Criminal arsonist
			 management assistance program
			(a)In
			 generalThe Attorney General shall establish and implement a
			 Criminal Arsonist Management Assistance program (in this section referred to as
			 the Assistance Program), under which the Attorney General shall
			 award a grant to a jurisdiction to offset the costs of implementing section
			 2.
			(b)ApplicationThe
			 chief executive of a jurisdiction desiring a grant under this section shall, on
			 an annual basis, submit to the Attorney General an application in such form and
			 containing such information as the Attorney General may require.
			(c)Bonus payments
			 for prompt complianceA jurisdiction that, as determined by the
			 Attorney General, has substantially implemented section 2 not later than two
			 years after the date of the enactment of this Act is eligible for a bonus
			 payment. The Attorney General may make such a payment under the Assistance
			 Program for the first fiscal year beginning after that determination. The
			 amount of the bonus payment shall be as follows:
				(1)In the case of a
			 determination that the jurisdiction has substantially implemented such section
			 by a date that is not later than the date that is one year after the date of
			 the enactment of this Act, 10 percent of the total received by the jurisdiction
			 under the Assistance Program for the preceding fiscal year.
				(2)In the case of a
			 determination that the jurisdiction has substantially implemented such section
			 by a date that is later than one year after the date of the enactment of this
			 Act, but not later than the date that is two years after such date of
			 enactment, 5 percent of such total.
				(d)Authorization of
			 appropriationsIn addition to any amounts otherwise authorized to
			 be appropriated, there are authorized to be appropriated to the Attorney
			 General, to be available only for the Assistance Program, such sums as may be
			 necessary for each of the fiscal years 2009 through 2014.
			4.DefinitionsFor purposes of this Act:
			(1)Criminal
			 arsonistThe term criminal arsonist means an
			 individual who is convicted of any criminal offense for committing arson in
			 violation of the laws of the jurisdiction in which such offense was committed
			 or the United States. Such term shall not include a juvenile who is convicted
			 of such an offense unless such juvenile was tried as an adult for such
			 offense.
			(2)Arsonist
			 registryThe term arsonist registry means a
			 registry of criminal arsonists, and a notification program, maintained by a
			 jurisdiction.
			(3)Criminal
			 offenseThe term criminal offense means a State,
			 local, tribal, foreign, or military offense (to the extent specified by the
			 Secretary of Defense under section 115(a)(8)(C)(i) of Public Law 105–119 (10
			 U.S.C. 951 note)) or other criminal offense.
			(4)EmployeeThe
			 term employee includes an individual who is self-employed or
			 works for any other entity, whether compensated or not.
			(5)Fire safety
			 officerThe term fire safety officer means—
				(A)a firefighter, as
			 such term is defined in section 1204 of the Omnibus Crime Control and Safe
			 Street Act of 1968 (42 U.S.C. 3796b); or
				(B)an individual
			 serving in an official capacity as a firefighter, fire investigator, or other
			 arson investigator, as defined by the jurisdiction for the purposes of this
			 Act.
				(6)JurisdictionThe
			 term jurisdiction means any of the following:
				(A)A State.
				(B)The District of
			 Columbia.
				(C)The Commonwealth
			 of Puerto Rico.
				(D)Guam.
				(E)American
			 Samoa.
				(F)The Northern
			 Mariana Islands.
				(G)The United States
			 Virgin Islands.
				(H)To the extent
			 provided and subject to the requirements of section 2(o), a federally
			 recognized Indian tribe.
				(7)Law enforcement
			 officerThe term law enforcement officer has the
			 meaning given such term in section 1204 of the Omnibus Crime Control and Safe
			 Street Act of 1968 (42 U.S.C. 3796b).
			(8)ResidesThe
			 term resides means, with respect to an individual, the location
			 of the individual’s home or other place where the individual habitually
			 lives.
			(9)StudentThe
			 term student means an individual who enrolls in or attends an
			 educational institution (whether public or private), including a secondary
			 school, trade or professional school, and institution of higher
			 education.
			
